3. The case of the al-Kurd family (vote)
- Before the vote on recital B
Mr President, I propose an oral amendment to recital B, which would add the wording 'on disputed ownership'. I can read the whole thing out if you want. It reads: 'whereas this eviction was carried out on the basis of an order issued by the Israeli Supreme Court on 16 July 2008 following long and controversial legal proceedings on disputed ownership before Israeli courts and authorities'. Otherwise it does not make any sense as regards what the controversy is. One has to actually specify what the controversy was in law.
Clearly forty Members have not stood to oppose the inclusion of this oral amendment.
I shall therefore submit recital B as having been amended orally.
Mr President, in order to have more support for this recital, I would like to propose an oral amendment to Mr Tannock's oral amendment. It is just to add the word 'apparent' before 'disputed', so that it reads 'on apparent disputed ownership'. Then Mr Tannock will be satisfied that we have put the subject matter in the recital, and we will leave the matter open.
Mr President, I am afraid that I do not know the Rules in precise detail, but I do not think you can submit an oral amendment to an oral amendment literally in the Chamber unless the whole House agrees. I, personally, do not agree with that, and, I suspect, neither would most of my group.
There is no such thing as an 'apparent' dispute: a dispute is a dispute. It went before the courts and that is the verdict. But I wanted to explain what the dispute was all about.
I have been advised that the precedent is as follows: where there is an oral amendment to an oral amendment, if the first person who tabled the oral amendment accepts the second oral amendment as a consensus, it is taken into account. If the second amendment to the first amendment is not accepted by the author, it is not put to the vote.
I am therefore sorry, Mr Matsakis, but we cannot take your amendment into account.
However, Mr Tannock's amendment was not rejected, because forty Members did not stand and I am therefore obliged now to submit it.
Mr President, I am sorry but I am not completely familiar with the Rules. Can we not simply vote? We cannot avoid voting because we do not have 45, or I do not know how many Members necessary. We cannot avoid voting because that is the requirement when you leave. Surely we can vote on the oral amendments? Can we just vote on the parts on disputed ownership and then see if it has the majority or not?
That is exactly what I was about to propose. We shall therefore vote now on recital B, as amended by Mr Tannock.
(Parliament agreed to accept the oral amendment)
- Before the vote on recital D
Mr President, I am sorry to have to do this again but on recital D I am suggesting once again an additional two words in order to ensure clarity in law, because some of the interventions earlier suggested a certainty. This is not the case so the full recital would read as follows: 'emphasising the fact that the eviction took place despite international objections; whereas the US has raised the issue with the Israeli authorities; whereas this decision may pave the way for the takeover of 26 more houses in the Sheikh Jarrah neighbourhood of East Jerusalem, with 26 other families targeted for eviction; having regard to the political ramifications of this matter for the future status of East Jerusalem'.
It is very clear. You cannot say it 'will pave': it 'may pave', and we need that to be in the hands of the courts, not in the hands of debates as enunciated by some of my colleagues earlier on.
Mr President, I am afraid that I would like to oppose the oral amendment by my learned friend, Mr Tannock, based on evidence that, in fact, has been supplied by Mrs Galit Peleg, First Secretary of the Israeli Mission to the EU. I have here an e-mail she has sent to many Members, including, I suspect, Mr Tannock.
The first line states: 'during Ottoman Empire rule, two Jewish NGOs bought the land and built the buildings in the neighbourhood', which means the whole area, thereafter - not just one house but all the buildings in the neighbourhood. I have it here, if anybody, including Mr Tannock, wants to have a look at it.
I would remind you, Mr Matsakis, that there is only one way to oppose an oral amendment and that is to stand up, not to start a debate.
I confirm that forty Members did not stand.
Mr President, you thought we were in complete agreement and that we understood each other, but I had a different question. I understand that we cannot avoid voting on the amendment because we do not have sufficient Members, but surely we should be able to vote on the parts proposed by Mr Tannock? That means that we should vote only on the text 'may pave' and only when that has been done should we decide on the rest of recital D. It is a bit strange that, just because you do not have 45 people here, you have to include something which might not have the majority of the House.
It pains me to have to explain our voting mechanism to you yet again. If a majority votes against recital D, as amended orally, we revert to recital D before the amendment. If, therefore, you wish to oppose this addition, you must vote against. If there is no majority against, recital D will be taken as adopted as orally amended. The only way for you to get rid of an oral amendment which you do not like is to vote against now, because I am opening the vote.
(Parliament agreed to accept the initial oral amendment)
(FR) I have one brief remark, Mr President, which I should like to be recorded in the Minutes.
This is a joint resolution which we have taken the trouble to debate in a highly conciliatory manner. Everyone made concessions. Unfortunately, I see that, with the oral amendments which it is entitled to make and through separate votes, the Group of the European People's Party (Christian Democrats) and European Democrats has seriously changed its tenet. I wonder, therefore, if the procedural representatives who made the compromises have a real mandate from their group and I shall bear this in mind in future negotiations.
We shall of course take account of your statement, which shall be included in the Minutes.
Mr President, just very briefly, I would like to congratulate the PPE-DE Group because they manage to get the majority of their Members in this House on a Thursday afternoon and get what they want on breaches of human rights issues. I congratulate them.
Mr President, I simply want to ask you to put on the record my objections to the abuse of the oral amendment system here this afternoon.
(IT) Mr President, ladies and gentlemen, I would like to say that it is very sad that compromises are made and then not abided by, and that it is very sad particularly when you think that the al-Kurd family is not just a name, but people who are forced to live - and here I am addressing you, Mr Casaca - forced to live not even in a tent, because they are not even permitted to remain in their tent. It truly is a sad day when Members think not about this group of human beings but only about politics.
(DE) Mr President, I would like to thank Mr Matsakis for his fairness. All the groups have already made use of oral amendments, which are very important in urgent cases, because errors can arise rapidly and sometimes need correcting. This is what we have done in this case and the Social Democrats, the Greens and all other groups have often done the same. It is important not to become offended simply because you did not have the majority on one occasion.
(PL) Mr President, I agree with the view that the Rules of Procedure have today been abused. Nevertheless, the Rules of Procedure work, and the rule requiring 40 objectors is a rule, even though we know that we can never comply with it on a Thursday afternoon. I wanted to ask you, Mr President, what is your view and whether you think that we should change a rule requiring 40 people to object to an oral amendment when there are so few people in the Chamber that there is no way this can be achieved?
(PT) Mr President, I must say that respect for the human dignity of whoever it may be, in this case the al-Kurd family, whatever religion they may practice, wherever they may come from and whatever colour they may be, is my primary concern. I find it profoundly offensive that someone has called this into question simply because I have a different opinion from that person about a specific legislative act.
To sum up this interesting exchange of views, I propose that this afternoon's incidents be transmitted to the competent bodies so that we can see what needs to be done.
As far as I am concerned, I have applied our existing rules this afternoon calmly and as pedantically as possible. I think that, as several Members have pointed out, the problem would not arise if our benches were a little fuller on Thursday afternoons.